MEMORANDUM DECISION.
The defendant, Paul Dwyer, appeals from convictions for burglary, 17-A M.R.S.A. § 401, and theft by unauthorized taking or transfer, 17-A M.R.S.A. § 353, entered by the Superior Court, Aroostook County, after a jury trial. He challenges the sufficiency of the evidence and asserts that the trial justice committed obvious error in instructing the jury. We affirm the judgment.
When a conviction is challenged on the ground of insufficiency of the evidence, the Law Court will set the conviction aside only if after viewing the evidence in the light most favorable to the prosecution, no trier of fact could have rationally found the essential elements of the crime beyond a reasonable doubt. State v. Atkinson, 458 A.2d 1200 at 1204-05 (Me.1983); State v. Joy, 452 A.2d 408, 411 (Me.1982). The record contains ample evidence to sustain each conviction.
Similarly, our review of the record convinces us that Dwyer’s challenge to the jury instructions is without merit.
The entry is:
Judgment affirmed.
All concurring.